                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



UNITED STATES OF AMERICA,

       Plaintiff/Respondent,

v.                                                                     Case No. 16-20414

MARCUS GILBERT,                                                      HON. AVERN COHN

     Defendant/Petitioner.
_________________________________/

     MEMORANDUM AND ORDER DENYING MOTION UNDER 28 U.S.C. § 2255
                                AND
         DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY

                                      I. Introduction

       This is a criminal case. Defendant/Petitioner Marcus Gilbert (Gilbert) plead guilty

under a Rule 11 agreement to conspiracy to distribute and possess with intent

controlled substances, in violation of 21 U.S.C. §§ 846, 841. As will be explained, the

parties stipulated to a 103-month sentence in the plea agreement. The Court

sentenced Gilbert in accordance with the plea agreement.

       Before the Court is Gilbert’s motion under 28 U.S.C. § 2255 in which he says his

trial counsel was ineffective. For the reasons that follow, the motion will be denied for

lack of merit.1

       1
       A prisoner who files a motion under § 2255 challenging a federal conviction is
generally entitled to “a prompt hearing,” at which the district court is to “determine the
issues and make findings of fact and conclusions of law with respect thereto.” 28 U.S.C.
§ 2255. However, a court may deny a motion under section 2255 “without conducting
an evidentiary hearing [where] ‘the motion and the files and records of the case
conclusively show that [the petitioner] is entitled to no relief.’ ” Cole v. United States,
No. 17-6061, 2018 WL 4372199, at *2 (6th Cir. Mar. 30, 2018) (quoting 28 U.S.C. §
2255(b) ). Because the record shows that Gilbert is not entitled to relief, a hearing is not
                                     II. Background

       In the Rule 11 agreement, Gilbert agreed that “[b]etween the distributions

personally conducted by the defendant and the distributions conducted by

coconspirators during his involvement in the conspiracy, which were reasonably

foreseeable to him, the drug amount involved in the conspiracy was more than 1

kilogram of heroin and more than 280 grams of crack cocaine.” Although the plea

agreement calculated Gilbert’s guideline range of 87 to 108 months, the parties agreed

under Fed. R. Crim. P. 11(c)(1)(C),2 “that the specific sentence of imprisonment of 103

months is appropriate.”

       At an initial plea hearing on March 19, 2018, the Court asked Gilbert if he

understood that his sentence would be 103 months. Gilbert hesitated. His counsel,

confirmed that he had gone over the plea agreement line by line with Gilbert but noted

that there seemed to be a misunderstanding. The parties then requested an

adjournment so that Gilbert could “consider this and discuss it now that he understands

exactly what the plea agreement calls for.”

       On March 22, 2018, the parties came before the Court at a second plea hearing.

This time, Gilbert plainly understood the 103-month provision. The record reflects the

following,

       Gilbert’s counsel: There’s a mandatory minimum in the superseding information.
       The mandatory minimum is five years. However, pursuant to the plea agreement,



necessary.
       2
         Under Rule 11(c)(1)(C), “[t]he court may only accept or reject the agreement,
and if it chooses to accept it, at sentencing the court may only impose the term of
imprisonment the agreement calls for; the court may not change its terms.” Freeman v.
United States, 564 U.S. 522, 535 (2011).

                                              2
       the parties are generally recommending, and in order for the Court to sentence
       under the plea agreement, it would have to be 103 months.

       The Court: I know, okay. [to Gilbert] You know that, notwithstanding the
       guidelines and the sentencing range, you and the government have agreed that
       the sentence should be 103 months?


       Gilbert: Yes, Your Honor.

(ECF No. 551, plea transcript, at p. 7-8).

       The parties were again before the Court on August 30, 2018. During this

hearing, the Court expressed a belief that it should not have accepted the agreement

with the binding 103-month provision because it removed any discretion the Court may

have had in sentencing. After some back and forth about whether the Court could

proceed with sentencing, Gilbert confirmed, through counsel, that he did not want to

withdraw his plea. The Court, however, adjourned the hearing for two weeks.

       At sentencing on September 13, 2018, the Court acknowledged that it was bound

by its acceptance of the binding 103-month sentence agreement. Gilbert’s counsel

similarly agreed that any other sentence “would be an illegal sentence.” Gilbert himself

acknowledged that “the 103” was “the mandatory minimum.” The Court sentenced

Gilbert to 103 months. Gilbert did not appeal.

                                    III. Legal Standards

       28 U.S.C. § 2255 provides:

       A prisoner in custody under a sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence imposed was
       in violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such a sentence, or that the sentence was in
       excess of the maximum authorized by law, or is otherwise subject to collateral
       attack, may move the court which imposed the sentence to vacate, set aside, or
       correct the sentence.


                                             3
28 U.S.C. § 2255(a). To prevail on a § 2255 motion, “a petitioner must demonstrate the

existence of an error of constitutional magnitude which has a substantial and injurious

effect or influence on the guilty plea or the jury's verdict.” Humphress v. United States,

398 F.3d 855, 858 (6th Cir. 2005). A movant can prevail on a § 2255 motion alleging

non-constitutional error only by establishing a “fundamental defect which inherently

results in a complete miscarriage of justice, or an error so egregious that it amounts to a

violation of due process.” Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999).

       As “[§] 2255 is not a substitute for a direct appeal,” Regalado v. United States,

334 F.3d 520, 528 (6th Cir. 2003) (citing United States v. Frady, 456 U.S. 152, 167-68

(1982)), “a prisoner must clear a significantly higher hurdle than would exist on direct

appeal” to merit collateral relief, Frady, 456 U.S. at 166. Though non-constitutional

errors are generally outside the scope of § 2255 relief, see United States v. Cofield, 233

F.3d 405, 407 (6th Cir. 2000), a petitioner can prevail on a § 2255 motion alleging

non-constitutional error “by establish[ing] a ‘fundamental defect which inherently results

in a complete miscarriage of justice, or, an error so egregious that it amounts to a

violation of due process,’ ” Watson, 165 F.3d at 488 (internal quotation marks omitted)

(quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990)). Accordingly,

alleged sentencing errors, including the proper application of the guidelines, “does not

warrant collateral relief under § 2255 absent a complete miscarriage of justice.” Jones,

178 F.3d at 796.

       Gilbert has raised allegations of ineffective assistance of counsel which may be

raised for the first time in a § 2255 motion. Massaro v. United States, 538 U.S. 500,

508–09 (2003). To establish ineffective assistance of counsel under the Sixth


                                             4
Amendment, Gilbert must satisfy the two-prong test set forth in Strickland v.

Washington, 466 U.S. 668 (1984). Gilbert must first show that his counsel's

performance was deficient, which “requires a showing that counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed by the Sixth

Amendment.” Id. at 687. A court must afford defense attorneys “wide latitude” and, in

analyzing their conduct under the Sixth Amendment, must make “every effort” to

“eliminate the distorting effects of hindsight, to reconstruct the circumstances of

counsel's challenged conduct, and to evaluate the conduct from counsel's perspective

at the time.” Id. at 689. Defense counsel are entitled to a “strong presumption” that

they made “all significant decisions in the exercise of reasonable professional

judgment.” Cullen v. Pinholster, 131 S. Ct. 1388, 1407 (2011).

       If Gilbert succeeds in proving deficient performance, he must next show that the

deficient performance was prejudicial. Prejudice requires more than “some conceivable

effect on the outcome of the proceeding,” Gilbert must demonstrate “a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 693-94.

       Finally, It is well established that “[a] § 2255 motion may not be used to relitigate

an issue that was raised on appeal absent highly exceptional circumstances.” Dupont

v. United States, 76 F.3d 108, 110-11 (6th Cir. 1996).

                                       IV. Analysis

                                             A.

       Gilbert first says that counsel was ineffective because he did not tell him the plea

he was taking required the Court to give him a 103-month sentence. The record belies


                                             5
this assertion. As noted above, his initial plea hearing was adjourned because he

claimed exactly this misunderstanding. The plea hearing was completed days later at

which Gilbert clearly indicated he understood the 103-month requirement. Gilbert’s

purported confusion at his September 13 sentencing hearing is irrelevant. The record

clearly demonstrates that on March 22, 2018, when he entered his plea, everyone – the

government, the Court, and Gilbert himself – understood that the agreement contained

this specific sentence provision. Counsel was not deficient but rather took great care to

ensure that Gilbert understood his agreed upon sentence.

       As to prejudice, Gilbert does not allege that he would have insisted on going to

trial rather than accept a 103-month sentence. The evidence against Gilbert as laid out

in the pre-sentence report shows that he participated in a wide scale drug conspiracy

and was facing the possibility of a twenty-year mandatory minimum. He faced a

potential of 25 years. Indeed, his codefendants who went to trial were convicted on all

of the most serious counts; one was just sentenced to 25 years, and the other is facing

a guidelines range of life.

       While Gilbert now says he was prejudiced because he was denied an 87-month

sentence, this assertion lacks merit. Gilbert was never entitled to an 87-month

sentence. The plea agreement removed that possibility by calling for a 103-month

sentence. Gilbert therefore cannot show that “but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” See Strickland, 466 U.S. at

694.

       In sum, Gilbert has not established that his counsel was deficient regarding the

imposition of the 103-month sentence nor has he shown any prejudice from counsel’s


                                            6
actions. He is therefore not entitled to relief on this basis.

                                              B.

       Gilbert also suggests that counsel was ineffective for failing to challenge the drug

quantity. Gilbert says his counsel should have advised him that he could only be held

accountable for the 0.3 grams of heroin he was on tape distributing. Instead, he says

that counsel indicated he could be responsible for drugs distributed by co-conspirators

and this led him to accept a plea agreement that resulted in a sentence higher than he

would otherwise have received.

       Gilbert’s assertion lacks merit. It is well-established that a defendant can be held

responsible even for quantities of which he was unaware. See Sixth Circuit Pattern Jury

Instruction 14.07A (“In determining the quantity of the controlled substance involved in

the offense, you need not find that the defendant knew the quantity involved in the

offense.”); United States v. Gunter, 551 F.3d 472, 484-85 (6th Cir. 2009) (“[I]ntent is

irrelevant to the penalty provisions of § 841(b), which require only that the specified

drug types and quantities be ‘involved’ in an offense.”). The Sixth Circuit has made

clear that “a defendant may be sentenced based upon quantities of drugs attributable to

other members of a conspiracy, provided the district court finds that those quantities

were known to the defendant or were reasonably foreseeable to him.” United States v.

Jennings, 83 F.3d 145, 150 (6th Cir. 1996) (quoting United States v. Moss, 9 F.3d 543,

552 (6th Cir. 1993)). Here, Gilbert admitted in his plea that the quantity was reasonably

foreseeable to him. Counsel was not deficient for giving Gilbert accurate advice.

       Even if quantity was an issue, Gilbert can not show prejudice. His sentence was

not based on the guidelines. Rather, his sentence was controlled by the parties’


                                              7
agreement to 103 months. Gilbert’s guidelines, including the quantity of drugs

attributable to him, were essentially irrelevant. Gilbert is not entitled to relief on this

ground.

                                        V. Conclusion

       In sum, Gilbert has failed to show that any of counsel’s actions or inactions

amounted to deficient performance or that he suffered prejudice as a result. To the

contrary, Gilbert agreed to a sentence that which was within the guidelines and

represented a good outcome for him under the circumstances. For the reasons stated

above, Gilbert’s motion under § 2255 is DENIED. Further, jurists of reason would not

find the Court’s ruling debatable. Accordingly, the Court DENIES a certificate of

appealability under 28 U.S.C. § 2253(c)(1)(a).3 See Slack v. McDaniel, 529 U.S. 473,

484-85 (2000).

       SO ORDERED.



                                                   ________________________________
                                                   S/AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE
Dated: 12/2/2019
      Detroit, Michigan




       3
         “The district court must issue or deny a certificate of appealability when it enters
a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28
U.S.C. foll. § 2254.

                                               8
